Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-4, 8-10, 12-14, 16-17 is/are allowable. The restriction requirement between Group I and II and species B2 and B3, as set forth in the Office action mailed on 1/26/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between of 1/26/2022 is partially withdrawn.  Claim(s) 5 and 18-20, directed to Group II and Species B3 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim(s) 6-7, 11, 15, directed to Species A2, C2 is/are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Karen Horowitz (reg. #: 35199) on 8/18/2022.
The application has been amended as follows: 
Within claim 3, line 4: “the sleeve” has been changed to --the sleeve passage--.
Within claim 4, line 4: “the sleeve to inhibit translation of the elongate body through the sleeve” has been changed to --the sleeve passage to inhibit translation of the elongate body through the sleeve passage--.
Within claim 5, line 1: “claim 4, wherein:” has been changed to --claim 1, further comprising an anchor, wherein--.
Within claim 5, lines 3-4: “towards the sleeve,” has been deleted.
Within claim 5, line 5: “the retention arm” has been changed to --the arm--.
Within claim 5, line 6: “of the sleeve” has been deleted.
Within claim 5, line 8: “sleeve” has been changed to --sleeve passage--.
Claim(s) 6-7 have been cancelled.
Within claim 9, line 2: “the frame” has been changed to --the ribbon frame--.
Claim 11 has been cancelled.
Within claim 12, line 3: “the anchor housing” has been changed to --the respective anchor housing--.
Within claim 12, line 4: “the anchor housing” has been changed to --the respective anchor housing--.
Within claim 13, lines 2-3: “the at least one anchor housing” has been changed to --each anchor housing--.
	Claim 15 has been cancelled.
	Within claim 16, line 2: “an adjusted circumference” has been changed to --the adjusted circumference--.
	Within claim 16, line 4: “the at least one sleeve” has been changed to --the sleeve passage--.
Within claim 17, line 4: “the sleeve” has been changed to --the sleeve passage--.
Within claim 17, line 5: “the sleeve” has been changed to --the sleeve passage--.
Claim 18 has been rewritten as follows:
The implant of claim 12 the plurality of anchors comprise a ledge an arm ledge arm is passage and configured to extend into the sleeve passage when the ledge passage.
Claim 19 has been rewritten as follows:
A method of valvular repair comprising: 
advancing a distal end of a delivery catheter to a valve treatment site, the distal end of the delivery catheter having an implant disposed therein; 
releasing the implant from the distal end of the delivery catheter, wherein the implant includes an anchor housing supporting an anchor and comprising a sleeve with a sleeve passage extending therethrough along a first axis and a bore extending through the anchor housing along a second axis, different from the first axis, wherein the implant includes a frame comprising an elongate body having an annular configuration with an adjustable circumference, the elongate body translatable the sleeve passage of the housing 
expanding the frame to position the anchor housings about a valve annulus; 
adjusting the circumference of the frame to an adjusted circumference 
driving a plurality of anchors into tissue of the valve annulus; and 
securing the frame within and against a portion of the anchor housing to inhibit translation of the elongate body through the passage to retain the adjusted circumference of the frame.
Claim 20 has been rewritten as follows:
The method of claim 19, wherein ends of the elongate body overlap through the sleeve passage of the anchor housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774